DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 05/02/2022 has been considered.
Claims 1, 2, 4, 6-8, and 15-19 are amended. Claims 1-9 and 15-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0214909 to Meijers et al.
With regard to claim 1, Meijers discloses a method comprising: 
receiving, by an processing device of an inventory system from a client system, a first key and a key component generated by the client system, wherein the key component comprises a random string of characters (paragraphs 59, 62, 65, and 83, Wireless identity transmitters may store and be associated with a unique device identifier (i.e., a "deviceID"), such as a factory ID. In an embodiment, the unique device identifier may be a code 56-bits in length. In various embodiments, for security purposes, this unique device identifier, along with other data (e.g., nonce or counter values), may be encoded, encrypted, or otherwise obfuscated when included within broadcast messages as a "rolling identifier." The term "sighting message" is used herein to refer to reports, signals, and/or messages sent by proximity broadcast receivers to a central server in response to receiving broadcast messages from wireless identity transmitters. Each proximity broadcast receiver receiving a broadcast message from the wireless identity transmitter may pass information to a central server for processing, such as by transmitting sighting messages including the rolling identifier of the wireless identity transmitter. a wireless identity transmitter may be configured to periodically generate new identification data (referred to as a rolling identifier) that may be decoded by a central server to reveal the unique device identifier and other identifying information of the wireless identity transmitter. Examiner notes that wireless identity transmitter associated with proximity broadcast receivers can be considered as “a client system” and the central server and the local server can be considered as “a processing device of an inventory system”), 
sending, to the client system, an acknowledgement indicating that the key component has been received by the inventory system, wherein the acknowledgement includes the key component (Fig. 11a, 11,b, paragraphs 59, 66, 67, 167, 177, 180, 187 and 220-222,  In various embodiments, for security purposes, this unique device identifier, along with other data (e.g., nonce or counter values), may be encoded, encrypted, or otherwise obfuscated when included within broadcast messages as a "rolling identifier." Upon receipt of sighting messages, the central server may decode, decrypt, or otherwise access obscured information (e.g., rolling identifiers) within the sighting messages. For example, the central server may decode a broadcast message within a sighting message and determine the user associated with the broadcast message using data stored within a registration database. Further, the central server may be configured to perform various operations in response to receiving and processing sighting messages. For example, the central server may transmit return messages to devices associated with an airport or other third-party (e.g., a merchant or retailer), such as a local server, a mobile device or other computing device used by an employee (e.g., a tablet device used by a baggage handler/customer service rep, etc.), and/or a proximity broadcast receiver (e.g., a stationary proximity broadcast receiver within a baggage claim area that relayed a broadcast message from a wireless identity transmitter within a suitcase. The response 808 may also include associated data (e.g. timestamp, GPS coordinates, Cell ID) within the sighting message 804.)  In response to receiving a sighting message, the central server may transmit a return message to the proximity broadcast receiver including identification information of the wireless identity transmitter.  in block 1454 the central server may transmit a message to the user's device that includes wireless identity transmitter identification information, proximity broadcast receiver information, and associated data from the sighting message. For example, the message transmitted by the central server to the user's smartphone may include indicators of the obtained proximity broadcast receiver identification (e.g., serial code, group affiliation, merchant category, etc.).  In various embodiments, the return message 1502 may contain configuration information, identification information describing the wireless identity transmitter, or other data as described above. Examiner notes that the central server may transmit a message to the user's device that includes wireless identity transmitter identification information, proximity broadcast receiver information, and associated data from the sighting message, wherein the message is a return message that contains identification information describing the wireless identity transmitter, or other data (i.e., rolling identifier, a secure unique identifier), which is considered as “receiving an acknowledgement, wherein the acknowledgement includes the key component”);
receiving, by the processing device of the inventory system from the client system, an indication that the acknowledgement includes the key component generated by the client system (paragraph 180, If the return message does contain identification information (i.e., determination block 1102="Yes"), in optional block 1104 the proximity broadcast receiver may transmit a message to a local device, such as a local server, for processing. In other words, the proximity broadcast receiver may relay the identification information in the return message to a local device associated with proximity broadcast receiver and/or the facility in which the proximity broadcast receiver is located. For example, the proximity broadcast receiver may transmit the identification information of the wireless identity transmitter to a local computing device of a gym, retail store, a school, or other third-party that may in turn determine instructions for the proximity broadcast receiver based on the identification information. In an embodiment, the local device may store the identification information and/or relate the information to database data for further use with the various related devices of the facility. Examiner notes that the proximity broadcast receiver may relay the identification information in the return message to a local device in response to receiving the return message containing identification information, which is considered as “receiving, by the processing device of the inventory system from the client system, an indication that the acknowledgement includes the key component generated by the client system”); and 
responsive to receiving the indication, storing the key component as part of a second key that identifies the client system (paragraphs 180, 337 and 344, In an embodiment, the local device may store the identification information and/or relate the information to database data for further use with the various related devices of the facility. If the extracted rolling identifier does match any of the pre-computed identifiers for the candidate wireless identity transmitter (i.e., determination block 2484="Yes"), in block 2470 the central server may identity the received message as originating from the candidate wireless identity transmitter. The central server may update current nonces or counters and pre-computed encoded nonces or counters and pre-computed encoded device identifiers. For example, the database entry for the wireless identity transmitter identified as the originator of the received message may be updated with new current nonce or counter information as well as new pre-computed encoded nonces or counters and pre-computed encoded device identifiers. Examiner notes that the local device may store the identification information based on receiving the instructions of the return message from the proximity broadcast receiver, which is considered as “responsive to receiving the indication, storing the key component as part of a second key that identifies the client system”).
With regard to claim 2, Meijers discloses storing the key component comprises creating a new record in a data store of the inventory system; and associating the key component with the client system in the new record (paragraphs 134 and 257, For example, the central server may store the unique device identifier and the secret key in a database and may maintain a table of deviceID and K pairs for all wireless identity transmitters registered with the central server).  
With regard to claim 3, Meijers discloses the acknowledgement comprises an indication that there is not a key associated with the client system in the inventory system (fig. 16, paragraph 232, A sighting message may not relate to a registered service if the transmitting proximity broadcast receiver is not registered, authenticated, or otherwise known to the central server).  
With regard to claim 4, Meijers discloses the inventory system comprises the inventory a data store, wherein the inventory system identifies the client system in view of a record stored in the data store, the record comprising an association between the key and the client system (Fig. 3, paragraphs 89, 134 and 233, The central server may identify the wireless identity transmitter by performing a brute-force search of all known and/or registered wireless identity transmitters represented in a database and decode the received encrypted payload based on recorded secret keys and device identifications).  
With regard to claim 5, Meijers discloses appending the key component to a key component list; and removing a least recently used key component from the key component list (paragraph 337, For example, the database entry for the wireless identity transmitter identified as the originator of the received message may be updated with new current nonce or counter information as well as new pre-computed encoded nonces or counters. Additionally, any stored lists of pre-computed encoded nonces or counters may have older pre-computed encoded nonces or counters removed at the same time newly computed encoded nonces or counters corresponding to the identified wireless identity transmitter are added to the list).  
With regard to claim 6, Meijers discloses the key component list comprises one or more key components and wherein the second key that identifies the client system comprises a subset of the one or more key components of the key component list (paragraph 336,  the central server may store a separate list (or data table) of the pre-computed encoded nonces or counters for all registered wireless identity transmitters that also includes the device identifiers associated with each stored pre-computed encoded nonce or counter).  
With regard to claim 7, Meijers discloses storing a hash of the key component list; and verifying, using the hash, that each key component of the key component list is a key previously used to identify the client system (paragraph 244, older pre-computed encoded nonces or counters can be considered as “a hash of the key component list”).  
With regard to claim 8, Meijers discloses storing the key component comprises generating a key component list that includes the key component generated by the client system and one or more keys previously used to identify the client system (paragraphs 293, 306, and 336-337, If the nonce or counter time period has expired (i.e., determination block 2156="Yes"), in block 2155' the central server may generate and store updated current model payloads for registered wireless identity transmitters. The updated current model payloads may replace the previous current model payloads and may be based on the stored nonce or counter value in each respective wireless identity transmitter's database record. For example, the central server may store the deviceID, K, and nonce or counter in a data table of registered devices (e.g., in a tuple record of a database). In an embodiment, the central server may store a separate list (or data table) of the pre-computed encoded nonces or counters for all registered wireless identity transmitters that also includes the device identifiers associated with each stored pre-computed encoded nonce or counter. For example, the database entry for the wireless identity transmitter identified as the originator of the received message may be updated with new current nonce or counter information as well as new pre-computed encoded nonces or counters).  
With regard to claim 9, Meijers discloses the client system executes a key management component, wherein the key management component performs functions corresponding to management of the key, the key component, and the key component list associated with the client system (paragraph 157, The core client module 115 may also include a radio specific sightings receiver component 610 (e.g., a component for handling Bluetooth.RTM. LE, LTE-D, WiFi, and other communications), an operations, administration, and management module 612, a wireless identity transmitter network manager component 614, an event registration component 616 that relates to stored look-ahead identifiers, and a sightings manager component 618. In an embodiment, the event registration component 616 may store numerous rolling identifiers downloaded from the central server 120 and corresponding to a particular wireless identity transmitter 110, such as a set of rolling identifiers that may match possible rolling identifiers broadcast by the wireless identity transmitter 110 during a certain time window).  
With regard to claim 15, Meijers discloses a non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to: 
generate, by a client system, a first key component comprising a random string of characters (paragraph 83, a wireless identity transmitter may be configured to periodically generate new identification data (referred to as a rolling identifier) that may be decoded by a central server to reveal the unique device identifier and other identifying information of the wireless identity transmitter); 
transmit, to an inventory server, a communication comprising a key and the first key component, wherein the key identifies the client system in a data store of the inventory server (Fig. 3, paragraphs 62, 133, 134, and 268, The term "sighting message" is used herein to refer to reports, signals, and/or messages sent by proximity broadcast receivers to a central server. For example, the proximity broadcast receiver 142 may transmit sighting messages over a cellular network via the Internet to the central server.  In other words, the central server may obtain a stored deviceID, K, and nonce or counter for a registered wireless identity transmitter known to the central server, such as from the database or data table storing such information for all registered wireless identity transmitters); 
receive, from the inventory server, an acknowledgment indicating that the client system has been identified in the data store and that the inventoryApplication No.: 17/013,406 -4- Attorney Docket No.: 05220.2429 (L2241C) server received the first key component, wherein the acknowledgement includes a second key component (Fig. 11a, 11,b, paragraphs 59, 66, 67, 167, 177, 180, 187 and 220-222, Examiner notes that the central server may transmit a message to the user's device that includes wireless identity transmitter identification information, proximity broadcast receiver information, and associated data from the sighting message, wherein the message is a return message that contains identification information describing the wireless identity transmitter, or other data (i.e., rolling identifier, a secure unique identifier), which is considered as “receiving an acknowledgement, wherein the acknowledgement includes the second key component”. Examiner notes that the sighting message contains a rolling identifier and the return message contains the rolling identifier from the sighting message, which is considered as “the acknowledgement includes a second key component”);
determine whether the first key component is the same as the second key component (paragraph 179, In an embodiment, the proximity broadcast receiver may record identification information about the sighting message and may compare that information to received messages to find a match); responsive to determining that the first key component is the same as the second key component, send, to the inventory server, an indication that the acknowledgement includes the first key component generated by the client system (paragraphs 179-180,  When a return message is received (i.e., determination block 1101="Yes"), in determination block 1102 the proximity broadcast receiver may determine whether the return message includes wireless identity transmitter identification information. For example, identification information may include user names, addresses, sensitive information (e.g., social security number, banking information, passwords, etc.), and other data describing the wireless identity transmitter and/or the user of the wireless identity transmitter. If the return message does contain identification information (i.e., determination block 1102="Yes"), in optional block 1104 the proximity broadcast receiver may transmit a message to a local device, such as a local server, for processing. In other words, the proximity broadcast receiver may relay the identification information in the return message to a local device associated with proximity broadcast receiver and/or the facility in which the proximity broadcast receiver is located. For example, the proximity broadcast receiver may transmit the identification information of the wireless identity transmitter to a local computing device of a gym, retail store, a school, or other third-party that may in turn determine instructions for the proximity broadcast receiver based on the identification information. In an embodiment, the local device may store the identification information and/or relate the information to database data for further use with the various related devices of the facility. Examiner notes that the wireless identity transmitter identification information of the return message is determined to be matched with the stored wireless identity transmitter identification information of the sighting message, the proximity broadcast receiver transmits a message to a local device, such as a local server, for processing, which is considered as “responsive to determining that the first key component is the same as the second key component, send, to the inventory server, an indication that the acknowledgement”); and
responsive to receiving the acknowledgment, store the first key component as part of a new key to identify the client system (paragraphs 180, 337 and 344, In an embodiment, the local device may store the identification information and/or relate the information to database data for further use with the various related devices of the facility. If the extracted rolling identifier does match any of the pre-computed identifiers for the candidate wireless identity transmitter (i.e., determination block 2484="Yes"), in block 2470 the central server may identity the received message as originating from the candidate wireless identity transmitter. The central server may update current nonces or counters and pre-computed encoded nonces or counters and pre-computed encoded device identifiers. For example, the database entry for the wireless identity transmitter identified as the originator of the received message may be updated with new current nonce or counter information as well as new pre-computed encoded nonces or counters and pre-computed encoded device identifiers. Examiner notes that the local device may store the identification information based on receiving the instructions from the proximity broadcast receiver, which is considered as “responsive to receiving the acknowledgment, store the first key component as part of a new key to identify the client system”).
With regard to claim 16, Meijers discloses the client system comprises a virtual machine executing on a physical host machine and wherein the inventory server comprises an inventory system that maintains an inventory of client systems associated with a computing environment (fig. 1, paragraphs 101 and 257, In an embodiment, the proximity broadcast receivers 142 and mobile proximity broadcast receivers 138 may be configured to execute a core client module 115 that may be software, instructions, routines, applications, operations, or other circuitry that enable the proximity broadcast receivers 142, 138. the central server may store the unique device identifier and the secret key in a database and may maintain a table of deviceID and K pairs for all wireless identity transmitters registered with the central server.).  
With regard to claim 17, Meijers discloses the inventory system of the inventory server comprises the data store, wherein the -37-Attorney Docket No.: 05220.2429 (L2241C)inventory system identifies the client system in view of a record stored in the data store, the record comprising an association between the key and the client system (Fig. 3, paragraphs 89, 134 and 233).  
With regard to claim 18, Meijers discloses the key transmitted to the inventory server comprises a string of characters stored at both the client system and the inventory server, wherein the key identifies the client system upon communication of the client system with the inventory server (paragraphs 115 and 162, sightings of wireless identity transmitters 110 or received broadcast messages from wireless identity transmitters 110 may be stored in memory of the proximity broadcast receivers 138, 142 or the central server 120 for access at a later time. The sighting message may include an identifier specific to the wireless identity transmitter that transmitted the received broadcast message, such as a rolling identifier (i.e., an encoded device identifier), MAC address, or other unique code that may be used to identify the particular wireless identity transmitter).  
With regard to claim 19, Meijers discloses storing the first key component comprises causes the processing device to: append the first key component to a key component data structure; and remove a least recently used key component from the key component data structure (paragraph 337).  
With regard to claim 20, Meijers discloses the processing device is further to: store a hash of the key component data structure, the hash utilized to verify that each key component of the key component list was previously a key used to identify the client system (paragraph 244).


Response to Arguments
Applicants' arguments filed on 05/02/2022 have been fully considered but they are not fully persuasive especially in light of the previously reference applied in the rejections. 
Applicants remark that “Meijers does not disclose sending, to the client system, an acknowledgement indicating that the key component has been received by the inventory system, wherein the acknowledgement includes the key component;  receiving, by the processing device of the inventory system from the client system, an indication that the acknowledgement includes the key component generated by the client system: and responsive to receiving the indication, storing the key component as part of a second key that identifies the client system”.
Examiner directs Applicants' attention to the office action above.
Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687